DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 26 August 2022.
Claims 1-30 are presented for examination.
Claim 16 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.


Regarding Claim 1, 4, 16 and 19, the Applicant argues:
(1)	Applicant respectfully submits that none of the applied references disclose or suggest each and every feature of claim 1.  For example, the applied references fail to disclose or suggest at least the features of “measuring interference on a second subband different from the first subband; measuring a demodulation reference signal (DMRS) sent from the base station to another UE schedule within the second subband; and reporting the measured interference to the base station based on the measured DMRS sent to the another UE” as recited in independent claim 1 [Remarks, page 8].

(2)	Nam describes that “UEs each include an antenna array, a receiver coupled to the antenna array for demodulating received wireless signals, a controller deriving channel quality information, and a transmitter for transmitting feedback to a base station. Each base station likewise includes at least an antenna array for transmitting and receiving signals, a receiver chain, a controller, and a transmitter chain. On PRB 5, UEO receives two streams on antenna ports 7 and 8 from eNB 100, for which the UE-RSs are orthogonally multiplexed on a set of resource elements (REs). On PRBs 3 and 4, eNB 100 multiplexes two data streams intended for UE1 and UE3 on antenna port 7 and two data streams intended for UE2 and UE4 on antenna port 8... eNB 100 may further apply four different precoding vectors respectively for precoding PDSCHs and DMRSs of the four streams.” Nam at J [0065]. Nam further describes that “[t]his disclosure [of Nam] proposes that a UE can be configured to derive CQI with interference measured with demodulation interference measurement resource (DM-IMR) and report back the derived CQI to the transmission point (TP). A DM-IMR comprises a set of DMRS REs on a set of PRBs in a set of subframes, where the UE utilizes UE-RS sequence(s) to estimate interfering channels on the DM-IMR.” Nam at § [0069]. Nam further describes “a process 500 involved in the proposed DM- IMR based DMRS CQI computation and reporting in accordance with some embodiments of the present disclosure. A UE is configured with DM-IMR to measure interference for CQI computation using one of the various methods explained in this disclosure (step 501). Upon receiving the configuration, the UE measures the interference using the configured DM-IMR and computes CQI (step 502), where the signal part of the CQI may be estimated using either CSI-RS or DMRS, or both.” Nam at § [0139]. Nam additionally describes “DM-IMR is explicitly configured by higher-layer (e.g., RRC), wherein the higher-layer configuration may include information at least one of a set of antenna ports, a set of pairs of antenna port and nSCID, a set of subframes to contain DM-IMR (in terms of subframe period and subframe offset), a set of PRBs to contain DM-IMR (a bitmap to indicate inclusion/exclusion of each PRB within the set), etc.” 
Thus, Nam is describing that a UE is configured with a set of PRBs configuring a UE with its DM-IMR and then that UE measures the interference using the configured DM-IMR, which includes the DMRS Res via which that UE receives its DMRS.  In other words, in Nam, that UE is measuring a DMRS sent to that UE, but not a DMRS sent to another UE.  Furthermore, Nam clearly describes that the DMRS is a UE-specific reference signal (UE-RS) (e.g., See Nam at ¶ [0065]), Therefore, when a UE of Name is measuring the DMRS, it is only measuring its own DMRS, but not a not a DMRS sent to another UE.  Thus, Nam fails to disclose or suggest at least the features of “measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband,” as recited in independent claim 1.  (Emphasis added) [Remarks, pages 8-9]

(3)	Moreover, while Nam describes measuring the interference using the configured DM-IMR in paragraph [0139], Nam provides the details of measuring the interference at paragraphs [0124], [0126], and [0127] of Nam. At paragraphs [0124], [0126], and [0127], Nam describes that “Tw]hen the UE decodes a DCI on PDCCH scheduling a PDSCH on a set of PRBs” it “determines the PRBs containing DM-IMR of subframe n being the same as the set of PRBs,” and derives a “a subband CQI of subband k” by using “DM-IMR in the PRBs comprising the corresponding subband (i.e., subband k) for estimating interference part for the subband CQI.”
The Office Action contends that the PRBs (e.g., PRBs 3 and 4) on which a PDSCH for UE is scheduled, at paragraph [0065] of Nam, disclose “first subband,” as recited in claim 1. Office Action at p. 10. Assuming arguendo that such an interpretation is even accurate, Nam, at paragraph [0126] is clearly describing that the DM-IMR of a UE is contained in the same PRBs on which the PDSCH of that UE is scheduled. In other words, per the Office Action’s contention and interpretation of PRBs of Nam, a UE is measuring the interference on the same first subband. Therefore, Nam clearly fails to disclose or suggest at least the features of “measuring interference on a second subband,” as recited in claim 1.
Accordingly, Nam fails to disclose or suggest at least the features of “measuring interference on a second subband, measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband, and reporting the measured interference to the base station based on the measured DMRS sent to the another UE,” as recited in independent claim 1. (Emphasis added.) [Remarks, pages 9-10].

(4)	The Advisory Action cites a new reference, U.S. Publication No. 2015/0263796 (hereinafter “Papasakellariou”). In particular, the Advisory Action cites to paragraphs [0287] and [0289] of Papasakellariou. However the Advisory Action completely fails to point out what aspects of Papasakellariou or even what aspects of paragraphs [0287] and [0289] disclose or suggest any of the foregoing features of independent claim 1. Additionally, Applicant is unable to discern any portions of Papasakellariou that disclose or suggest any of the foregoing features of independent claim 1 or cure the deficiencies of any of the other applied references.

In the Office Action, independent claims 4, 16, and 19 are rejected in a similar manner as claim 1. For at least the reasons presented herein in support of Applicant’s independent claim 1. Applicant respectfully submits that each of the independent claims 4, 16, and 19 is not anticipated by any of the applied references and patentable over the applied references. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 4, 16, and 19.
The dependent claims are dependent on their respective base claims and therefore include all of the features of their respective base claims and additional features therein. As such, these claims are also allowable based upon their respective base claims and the additional features therein.
The Examiner respectfully disagrees with this argument.

As per the first, second and third argument,
As indicated in the previous rejection and below, Nam discloses a method of wireless communication at a user equipment (UE), comprising: 
measuring interference on a second subband (see Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; measuring/measure interference/interference on a second subband/specific subband PRB); 
measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139; measuring/measures a demodulation reference signal (DMRS)/DMRS sent from the base station/(eNB 100) to another UE/UE scheduled within the second subband/specific subband PRB); and 
reporting the measured interference to the base station based on the measured DMRS sent to the another UE (see Figure 1 and Figure 5, step 503 and page 7, paragraph 139, lines 7-13; reporting/reporting the measured/measures interference/(interference which is derived CQI) to the base station/(eNB 100) based on the measured/measures DMRS/DMRS sent/received to the another UE/UE).
	In other words, regarding the limitation “measuring interference on a second subband”, in page 3, paragraph 74 and page 7, paragraph 139 and Figure 5, step 501 of Nam discloses, a UE is configured with DM-IMR to measure interference for CQI computation.  In step 502, the UE measures the interference using the configured DM-IMR and computes CQI.
Regarding the limitation “measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband”, in page 3, paragraph 74 and page 7, paragraph 139, and Figure 5, step 502 of Nam discloses, a UE is configured with DM-IMR to measure interference for CQI computation.  In step 502, the UE measures the interference using the configured DM-IMR and computes CQI.
Regarding the limitation “reporting the measured interference to the base station based on the measured DMRS sent to the another UE”, page 7, paragraph 139, lines 7-13 and Figure 5, step 503 of Nam discloses the UE reports back (feeds back) the computed CQI to the TP using one of the various reporting mechanisms mentioned later in this disclosure.
Therefore, Nam discloses the broadly claimed limitations “measuring interference on a second subband” and “measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband” and “reporting the measured interference to the base station based on the measured DMRS sent to the another UE”.

Additionally, Figures 1 and 4 further discloses the limitations “measuring interference on a second subband; measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband; and reporting the measured interference to the base station based on the measured DMRS sent to the another UE”…

[AltContent: arrow][AltContent: textbox (BS 100 transmits signals to multiple UEs (UE1-UE4))]
    PNG
    media_image1.png
    637
    543
    media_image1.png
    Greyscale



[AltContent: arrow]
    PNG
    media_image2.png
    221
    678
    media_image2.png
    Greyscale

[AltContent: textbox (Measuring interference between multiple subbands)]


[0005] Multi-user channel quality information (MU-COI) indicating demodulation interference at the user equipment between co-channel signals within a multi-user, multiple input multiple output (MU-MIMO) transmission is derived utilizing a demodulation interference measurement resource (DM-IMR) and based upon a demodulation reference signal (DMRS)…

[0065] FIG. 1 illustrates SU-MIMO and MU-MIMO operation according to 3GPP LTE standards. The UEs each include an antenna array, a receiver coupled to the antenna array for demodulating received wireless signals, a controller deriving channel quality information, and a transmitter for transmitting feedback to a base station. Each base station likewise includes at least an antenna array for transmitting and receiving signals, a receiver chain, a controller, and a transmitter chain. On PRB 5, UEO receives two streams on antenna ports 7 and 8 from eNB 100, for which the UE-RSs are orthogonally multiplexed on a set of resource elements (REs). On PRBs 3 and 4, eNB 100 multiplexes two data streams intended for UE1 and UE3 on antenna port 7 and two data streams intended for UE2 and UE4 on antenna port 8, where scrambling initialization with ns, 0 is applied for UE1 and UE2 while scrambling initialization with ns, 1 is applied for UE3 and UE4. eNB 100 may further apply four different precoding vectors respectively for precoding PDSCHS and DMRSS of the four streams…

[0069] This disclosure proposes that a UE can be config ured to derive CQI with interference measured with demodulation interference measurement resource (DM-IMR) and report back the derived CQI to the transmission point (TP). A DM-IMR comprises a set of DMRS REs on a set of PRBs in a set of subframes, where the UE utilizes UE-RS sequence(s) to estimate interfering channels on the DM-IMR.

In other words, Nam discloses measuring DMRS sent from the base station to another UE (eNB 100 multiplexes two data streams intended for UE1 and UE3 on antenna port 7) and the UE deriving/measuring interference based on the received signals.

As per the fourth argument,
Regarding Applicant’s argument “The Advisory Action cites a new reference, U.S. Publication No. 2015/0263796 (hereinafter “Papasakellariou”)”, (US 2015/0263796 A1) is the Nam reference.  
Regarding the dependent claims
Regarding Applicant’s argument “In particular, the Advisory Action cites to paragraphs [0287] and [0289] of Papasakellariou. However the Advisory Action completely fails to point out what aspects of Papasakellariou or even what aspects of paragraphs [0287] and [0289] disclose or suggest any of the foregoing features of independent claim 1. Additionally, Applicant is unable to discern any portions of Papasakellariou that disclose or suggest any of the foregoing features of independent claim 1 or cure the deficiencies of any of the other applied references”, Papasakellariou et al (US 2017/0367046) discloses a UE reporting interference measurement for each sub-band in paragraph 287.  Additionally, paragraph 289 further discloses the UE knows the sub-band in neighboring cells where DMRS is transmitted to perform measurements for cell reselection [Remarks, page 10]
In response to Applicant’s argument, the Examiner respectfully disagrees With the argument above since the combination of Nam and Su et al (US 2021/0289531 A1) discloses the broadly claimed limitations of the dependent claims as set forth in the response to argument above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-15, 19-21, 24 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US 2015/0263796 A1), hereinafter Nam.

Regarding Claim 1, Nam discloses a method of wireless communication at a user equipment (UE), comprising: 
receiving scheduling for communication with a base station in a first beam direction using a first subband (see Figure 1 and page 3, paragraphs 23, 57 and 65; receiving/receives scheduling/scheduling for communication with a base station/(eNB 100) in a first beam direction/(precoding vectors) using a first subband/physical resource blocks (PRBs) Note: MIMO communications receive a plurality of demodulation reference signals (DMRSs) from the plurality of terminal devices on the sub-carriers respectively allocated to the plurality of terminal devices in the physical resource blocks); 
measuring interference on a second subband (see Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; measuring/measure interference/interference on a second subband/specific subband PRB); 
measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139; measuring/measures a demodulation reference signal (DMRS)/DMRS sent from the base station/(eNB 100) to another UE/UE scheduled within the second subband/specific subband PRB); and 
reporting the measured interference to the base station based on the measured DMRS sent to the another UE (see Figure 1 and Figure 5, step 503 and page 7, paragraph 139, lines 7-13; reporting/reporting the measured/measures interference/(interference which is derived CQI) to the base station/(eNB 100) based on the measured/measures DMRS/DMRS sent/received to the another UE/UE).
Regarding Claim 2, Nam discloses the method, wherein the UE measures interference on the second subband for a second beam direction (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; wherein the UE/UE measures/measure interference/interference on the second subband/(specific suband PRB) for a second beam direction/precoding vectors), and wherein the DMRS sent from the base station to another UE is scheduled within the second subband and the second beam direction (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; and wherein the DMRS/DMRS sent /receives from the base station/(eNB 100) to another UE/UE is scheduled within the second subband/(specific suband PRB) and the second beam direction/precoding vectors).
Regarding Claim 3, Nam discloses the method, further comprising receiving (see Figure 1 and page 3, paragraph 65, lines 6-17; receiving/receives), from the base station (see Figure 1 and page 3, paragraph 65, lines 6-17; from the base station/eNB 100), an indicator of a resource scheduled for the DMRS sent from the base station to another UE (see Figure 1 and page 3, paragraph 65, lines 6-17 and  paragraph 74; an indicator/(bitmap to indicate) of a resource scheduled for the DMRS/DM-IMR sent/received from the base station/(eNB 100) to another UE/UE).
Regarding Claim 4, Nam discloses an apparatus for wireless communication at a user equipment (UE) (see page 3, paragraph 65, line 4; a user equipment (UE)/UE), comprising: 
a memory (see page 7, paragraph 139, line 16; a memory/mobile handset 105 contains a memory); and 
at least one processor (see page 3, paragraph 65, line 4; at least one processor/controller) coupled to the memory (see page 3, paragraph 65, line 4; coupled to the memory/UE contains a memory) and configured to: 
receive scheduling for communication with a base station in a first beam direction using a first subband (see Figure 1 and page 3, paragraph 65, lines 1-9; receive/receives scheduling/scheduling for communication with a base station/(eNB 100) in a first beam direction/(precoding vectors) using a first subband/physical resource blocsk (PRBs));
measure interference on a second subband (see Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; measure/measure interference/interference on a second subband/specific suband PRB);
 measure a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139; measure/measures a demodulation reference signal (DMRS)/DMRS sent from the base station/(eNB 100) to another UE/UE scheduled within the second subband/specific suband PRB); and 
report the measured interference to the base station based on the measured DMRS sent to the another UE (see Figure 1 and Figure 5, step 503 and page 7, paragraph 139, lines 7-13; reporting/reporting the measured/measures interference/(interference which is derived CQI) to the base station/(eNB 100) based on the measured/measures DMRS/DMRS sent/received to the another UE/UE).
Regarding Claim 5, Nam discloses the apparatus, wherein the processor is configured to measure interference on the second subband for a second beam direction (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; wherein the processor is configured to measures/measure interference/interference on the second subband/(specific suband PRB) for a second beam direction/precoding vectors), and wherein the DMRS 030284.1842636Qualcomm Ref. No. 194385 sent from the base station to another UE is scheduled within the second subband and the second beam direction (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; and wherein the DMRS/DMRS sent /receives from the base station/(eNB 100) to another UE/UE is scheduled/(orthogonally multiplexed) within the second subband/(specific suband PRB) and the second beam direction/precoding vectors)..
Regarding Claim 6, Nam discloses the apparatus, wherein the processor is further configured to: 
receive additional scheduling for communication with the base station in the second subband after reporting the measured interference (see page 3, paragraph 68 and paragraph 74, lines 5-6 and page 7, paragraph 139, lines 7-13; receive additional scheduling/scheduler for communication with the base station/eNB in the second subband/(specific subband PRB) after reporting/reports the measured/measures interference/interference which is derived CQI).
Regarding Claim 7, Nam discloses the apparatus, wherein the processor is further configured to receive (see Figure 1 and page 3, paragraph 65, lines 6-17; wherein the processor is further configured to receive/receives), from the base station (see Figure 1 and page 3, paragraph 65, lines 6-17; from the base station/eNB 100), an indicator of a resource scheduled for the DMRS sent from the base station to another UE (see Figure 1 and page 3, paragraph 65, lines 6-17 and  paragraph 74; an indicator/(bitmap to indicate) of a resource scheduled for the DMRS/DM-IMR sent/received from the base station/(eNB 100) to another UE/UE).
Regarding Claim 12, Nam discloses the apparatus, wherein the processor is configured to measure the interference of the second subband based on an indication from the base station (see Figure 1 and page 3, paragraph 74 and page 7, paragraph 139; wherein the processor is configured to measure/measures the interference/interference of the second subband/(specific suband PRB) based on an indication from the base station/eNB 100).
Regarding Claim 13, Nam discloses the apparatus, wherein the processor is configured to measure the interference of active traffic on the second subband without a reference signal from the base station (see Figure 1 and Figure 5, step 502 and page 3, paragraph 68 and paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; wherein the processor is configured to measure/measures the interference/interference of active traffic/(transmitted and received signals) on the second subband/(specific suband PRB) without a reference signal/(UE-RSs) from the base station/eNB 100).
Regarding Claim 14, Nam discloses the apparatus, wherein the processor is further configured to receive a reference signal from the base station in at least a subset of symbols of a slot on the second subband (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; wherein the processor is further configured to receive/receive a reference signal/DMRS from the base station/(eNB 100) in at least a subset/set of symbols/(resource elements contain symbols) of a slot on the second subband/specific suband PRB), and wherein the processor is configured to measure the interference of active traffic on the second subband using the reference signal from the base station (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; and wherein the processor is configured to measure/measure the interference/interference of active traffic/(transmitted and received signals) on the second subband/(specific suband PRB) using the reference signal/DMRS from the base station/eNB 100).
Regarding Claim 15, Nam discloses the apparatus, wherein the processor is further configured to receive a reference signal from the base station in each symbol of a slot on the second subband (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; wherein the processor is further configured to receive/receive a reference signal/DMRS from the base station/(eNB 100) in each symbol/(resource elements contain symbols) of a slot on the second subband/specific suband PRB), and wherein the processor is configured to measure the interference of active traffic on the second subband using the reference signal from the base station (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; and wherein the processor is configured to measure/measure the interference/interference of active traffic/(transmitted and received signals) on the second subband/(specific suband PRB) using the reference signal/DMRS from the base station/eNB 100).
Regarding Claim 19, Nam discloses an apparatus for wireless communication at a base station, comprising: 
a memory (see Figure 1 and page 3, paragraph 65; a memory/eNB 100 contains a memory); and 
at least one processor coupled to the memory (see Figure 1 and page 3, paragraph 65; at least one processor coupled to the memory/eNB 100 contains at least one processor coupled to the memory) and configured to: 
schedule communication with a user equipment (UE) in a first beam direction using a first subband (see Figure 1 and page 3, paragraph 65, lines 1-9; schedule/scheduling communication with a user equipment (UE)/UE in a first beam direction/(precoding vectors) using a first subband/physical resource blocks (PRBs)); 
transmit an indicator of a scheduled downlink modulation reference signal (DMRS) resource for another UE scheduled in a second subband (see Figure 5, step 501 and page 3, paragraph 74; transmit/(RRC signaling) an indicator/(bitmap to indicate) of a scheduled downlink modulation reference signal (DMRS)/DMRS resource for another UE/UE scheduled in a second subband/specific subband PRB); and 030284.1842638Qualcomm Ref. No. 194385 
receive a report of interference measured by the UE on the second subband based on the DMRS for another UE (see Figure 1 and Figure 5, step 503 and page 7, paragraph 139, lines 7-13; receive a report/reports of interference/interference measured/measures by the UE/UE on the second subband/(specific subband PRB) based on the DMRS/DMRS for another UE/UE).
Regarding Claim 20, Nam discloses the apparatus, wherein the DMRS resource for another UE is scheduled in a second beam direction (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; and wherein the DMRS/DMRS for another UE/UE is scheduled/(orthogonally multiplexed) in a second beam direction/precoding vectors).
Regarding Claim 21, Nam discloses the apparatus, wherein the report comprises an interference measured on the second subband and a measurement of the DMRS transmitted on the scheduled DMRS resource for another UE (see Figure 1 and page 3, paragraph 65, lines 6-17 and page 3, paragraph 68 and paragraph 74, lines 5-6 and page 7, paragraph 139, lines 7-13; wherein the report/reports comprises an interference/interference measured/measures on the second subband/(specific suband PRB) and a measurement/measures of the DMRS/DMRS transmitted/receive on the scheduled/schedule DMRS/DMRS resource for another UE/UE).
Regarding Claim 24, Nam discloses the apparatus, wherein the processor is further configured to: 
determine, based at least in part on the report (see page 3, paragraph 68 and paragraph 74, lines 5-6 and page 7, paragraph 139, lines 7-13; based at least in part on the report/reports), to schedule the UE on the second subband (see page 3, paragraph 68 and paragraph 74, lines 5-6 and page 7, paragraph 139, lines 7-13; to schedule/(orthogonally multiplexed) the UE on the second subband/specific subband PRB); and 
schedule additional communication for the UE using the second subband (see page 3, paragraph 68 and paragraph 74, lines 5-6 and page 7, paragraph 139, lines 7-13; schedule/(orthogonally multiplexed) additional communication for the UE/UE using the second subband/specific subband PRB).
Regarding Claim 27, Nam discloses the apparatus, wherein the processor is further configured to indicate to the UE to measure interference for the second subband (see page 3, paragraph 74; wherein the processor is further configured to indicate/(bitmap to indicate) to the UE to measure/measure interference/interference for the second subband/specific suband PRB).
Regarding Claim 28, Nam discloses the apparatus, wherein the report indicates the interference based on active traffic on the second subband without a reference signal from the base station (see Figure 1 and Figure 5, step 502 and page 3, paragraph 68 and paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; wherein the report/reports indicates the interference/interference based on active traffic/(transmitted and received signals) on the second subband/(specific suband PRB) without a reference signal/(UE-RSs) from the base station/eNB 100).
Regarding Claim 29, Nam discloses the apparatus, wherein the processor is further configured to transmit a reference signal in at least a subset of symbols of a slot on the second subband (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; wherein the processor is further configured to transmit/transmit a reference signal/DMRS in at least a subset/set of symbols/(resource elements contain symbols) of a slot on the second subband/specific suband PRB), and wherein the report indicates the interference for the reference signal caused by active traffic on the second subband (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; and wherein the report indicates the interference/interference for the reference signal/DMRS caused by active traffic/(transmitted and received signals) on the second subband/(specific suband PRB) using the reference signal/DMRS from the base station/eNB 100).
Regarding Claim 30, Nam discloses the apparatus, wherein the processor is further configured to transmit a reference signal from the base station in each symbol of a slot on the second subband, and wherein the report indicates the interference for the reference signal caused by active traffic on the second subband (see Figures 1 and 5 and page 3, paragraphs 65, 68 and 74 and page 7, paragraph 139; and wherein the report/report indicates/(bitmap to indicate) the interference/interference for the reference signal/DMRS caused by active traffic/(transmitted and received signals) on the second subband/specific suband PRB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Qualcomm et al (“Discussion on Bursty Interference Measurement Resources”), hereinafter Qualcomm NPL.

Regarding Claim 9, Although Nam discloses the apparatus as set forth above,
Nam does not explicitly disclose “wherein the measured interference is reported to the base station based on the measured DMRS by removing the DMRS from the measured interference to determine an inter-cell interference on the second subband”.
However, Qualcomm NPL discloses the apparatus,
wherein the measured interference is reported to the base station based on the measured DMRS by removing the DMRS from the measured interference to determine an inter-cell interference on the second subband (see page 2, Section 2.1 Baseline Approaches; wherein the measured interference is reported to the base station based on the measured DMRS by removing the DMRS from the measured interference to determine an inter-cell interference on the second subband/The DMRS-based approach measures the interference on DMRS tones, which could be different from the actual interference on data tones.  Another approach is the sample covariance matrix of data (NR-PDSCH) tones.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the measured interference is reported to the base station based on the measured DMRS by removing the DMRS from the measured interference to determine an inter-cell interference on the second subband” as taught by Qualcomm NPL in the system of Nam to improve the accuracy of interference estimation and hence enhancing DL demodulation (see page 2, Section 1 Introduction, line 22 of Qualcomm NPL).

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Won et al (US 20160135143 A1), hereinafter Won.

Regarding Claim 10, Although Nam discloses the apparatus as set forth above,
Nam does not explicitly disclose “wherein the processor is configured to measure the interference of the second subband using non-scheduled resources”.
However, Won discloses the apparatus, wherein the processor is configured to measure the interference of the second subband using non-configured resources (see paragraph 564; wherein the processor is configured to measure/measure the interference/interference of the second subband/(corresponding resource block (RB)) using non-scheduled/unscheduled resources/resources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is configured to measure the interference of the second subband using non-scheduled resources” as taught by Won in the system of Nam to satisfy a wireless data traffic demand (see page 1, paragraph 3, line 1 of Won).
Regarding Claim 25, Although Nam discloses the apparatus as set forth above,
Nam does not explicitly disclose “wherein the report indicates interference measured on non-scheduled resources”.
However, Won discloses the apparatus, wherein the report indicates interference measured on non-configured resources (see paragraph 564; wherein the report indicates/CQI interference/interference measured/measure on non-scheduled/unscheduled resources/resource).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the report indicates interference measured on non-scheduled resources” as taught by Won in the system of Nam to satisfy a wireless data traffic demand (see page 1, paragraph 3, line 1 of Won).

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Won and further in view of Obregon et al (US 2019/0110310 A1), hereinafter Obregon.

Regarding Claim 11, Although the combination of Nam and Won discloses the apparatus as set forth above,
The combination of Nam and Won does not explicitly disclose “wherein the processor is further configured to receive a configuration for an interference report, and wherein the processor is configured to report the measured interference using the non-scheduled resources based on the configuration for the interference report”.
However, Obregon discloses the apparatus, wherein the processor is further configured to receive a configuration for an interference report (see paragraph 89; wherein the processor is configured to receive a configuration for an interference/interference report/reports), and wherein the processor is configured to report the measured interference using the non-configured resources based on the configuration for the interference report (see paragraph 89: and wherein the processor is configured to report/reports the measured/measurement interference/interference using the non-scheduled resources/unscheduled based on the configuration for the interference/interference report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to receive a configuration for an interference report, and wherein the processor is configured to report the measured interference using the non-scheduled resources based on the configuration for the interference report” as taught by Obregon in the combined system of Nam and Won to overcome the impact of the lack of channel availability and probability of collisions on the unlicensed spectrum (see page 4, paragraph 33, lines 20-23 of Obregon).
Regarding Claim 26, Although the combination of Nam and Won discloses the apparatus as set forth above,
The combination of Nam and Won does not explicitly disclose “wherein the processor is further configured to configure the UE for an interference report, wherein the report received from the UE is based on the configured interference report”.
However, Obregon discloses the apparatus, wherein the processor is further configured to configure the UE for an interference report (see Figure 12, step 2016 and paragraph 89; wherein the processor is configured to receive a configuration for an interference/interference report/reports), wherein the report received from the UE is based on the configured interference report (see Figure 12, step 2016 and paragraph 89: wherein the report/reports received/reports from the UE/UE is based on the configured interference/interference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to configure the UE for an interference report, wherein the report received from the UE is based on the configured interference report” as taught by Obregon in the combined system of Nam and Won to overcome the impact of the lack of channel availability and probability of collisions on the unlicensed spectrum (see page 4, paragraph 33, lines 20-23 of Obregon).

Claims 8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Yeo et al (US 2020/0028640 A1), hereinafter Yeo.

Regarding Claim 8, Although Nam discloses the apparatus as set forth above,
Nam does not explicitly disclose “wherein the measured interference is reported to the base station based on the measured DMRS sent to the another UE by reporting an indication of one of an overall interference measured on the second subband, an intra-cell interference measured on the second subband, or an inter-cell interference measured on the second subband”.
However, Yeo discloses the apparatus, wherein the measured interference is reported to the base station based on the measured DMRS sent to the another UE by reporting an indication of one of an overall interference measured on the second subband (see paragraphs 316-317; wherein the measured/measure interference/interference is reported/reports to the base station/BS based on the measured/measure DMRS/DMRS sent to the another UE/UE by reporting/reports an indication of one of an overall interference/interference measured/measure on the second subband/subband RS), an inter-cell interference measured on the second subband (see paragraphs 316-317; an inter-cell interference/(interference estimation through multiple cells) measured/measure on the second subband/subband RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the measured interference is reported to the base station based on the measured DMRS sent to the another UE by reporting an indication of one of an overall interference measured on the second subband, an intra-cell interference measured on the second subband, or an inter-cell interference measured on the second subband” as taught by Yeo in the system of Nam to provide a method for a terminal to perform uplink transmission even without scheduling in an uplink transmission grant from a base station (see page 1, paragraph 8, lines 5-7 of Yeo).
Regarding Claim 22, Although Nam discloses the apparatus as set forth above,
Nam does not explicitly disclose “wherein the processor is further configured to determine an inter-cell interference for the UE on the second subband based on the interference and the measurement of the DMRS from the report”.
However, Yeo discloses wherein the processor is further configured to determine an inter-cell interference for the UE on the second subband based on the interference and the measurement of the DMRS from the report (see paragraphs 316-317; wherein the processor is further configured to determine an inter-cell interference/(interference estimation through multiple cells) for the UE/UE on the second subband/(subband RS) based on the interference/interference and the measurement/measurement of the DMRS/DMRS from the report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to determine an inter-cell interference for the UE on the second subband based on the interference and the measurement of the DMRS from the report” as taught by Yeo in the system of Nam to provide a method for a terminal to perform uplink transmission even without scheduling in an uplink transmission grant from a base station (see page 1, paragraph 8, lines 5-7 of Yeo).
Regarding Claim 23, Although Nam discloses the apparatus as set forth above,
Nam does not explicitly disclose “wherein the report comprises an inter-cell interference for the UE on the second subband, the inter-cell interference being based on a measurement of the DMRS transmitted on the scheduled DMRS resource”.
However, Yeo discloses the apparatus, wherein the report comprises an inter-cell interference for the UE on the second subband (see paragraphs 316-317; wherein the report/report comprises an inter-cell interference/(interference estimation through multiple cells) for the UE/UE on the second subband/subband RS), the inter-cell interference being based on a measurement of the DMRS transmitted on the scheduled DMRS resource (see paragraphs 316-317; the inter-cell interference/(interference estimation through multiple cells) being based on a measurement/measurement of the DMRS/DMRS transmitted/transmitted on the scheduled DMRS/DMRS resource).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the report comprises an inter-cell interference for the UE on the second subband, the inter-cell interference being based on a measurement of the DMRS transmitted on the scheduled DMRS resource” as taught by Yeo in the system of Nam to provide a method for a terminal to perform uplink transmission even without scheduling in an uplink transmission grant from a base station (see page 1, paragraph 8, lines 5-7 of Yeo).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Su et al (US 2021/0289531 A1), hereinafter Su.

Regarding Claim 16, Nam discloses a method of wireless communication at a base station, comprising: 
scheduling communication with a user equipment (UE) in a first beam direction using a first subband (see Figures 1 and 5 and paragraphs 23, 57 and 65; scheduling/scheduling communication with a user equipment (UE)/UE in a first beam direction/(precoding vectors) using a first subband/physical resource blocks (PRBs) Note: MIMO communications receive a plurality of demodulation reference signals (DMRSs) from the plurality of terminal devices on the sub-carriers respectively allocated to the plurality of terminal devices in the physical resource blocks); 
transmitting an indicator of a scheduled downlink modulation reference signal (DMRS) resource for another UE scheduled in a second subband (see Figure 5, step 501 and page 3, paragraph 74; transmitting/(RRC signaling) an indicator/(bitmap to indicate) of a scheduled downlink modulation reference signal (DMRS)/DMRS resource for another UE/UE scheduled in a second subband/specific subband PRB); and 
receiving a report of interference measured by the UE on the second subband based on the DMRS for another UE (see Figure 1 and Figure 5, step 503 and page 7, paragraph 139, lines 7-13; receiving a report/reports of interference/interference measured/measures by the UE/UE on the second subband/(specific subband PRB) based on the DMRS/DMRS for another UE/UE).
Although Nam discloses a method of wireless communication at a base station as set forth above,
Nam does not explicitly disclose transmitting an indicator of a scheduled downlink modulation reference signal (DMRS) resource for another UE scheduled in a second subband “different from the first subband”.
However, Su discloses a method of wireless communication at a base station, comprising: 
scheduling communication with a user equipment (UE) in a first beam direction using a first subband (see Figure 1 and paragraph 32; scheduling/scheduling communication with a user equipment (UE)/(first terminal device 110) in a first beam direction/(DL as shown in Figure 1) using a first subband/different sub-carriers);
transmitting an indicator of a scheduled downlink modulation reference signal (DMRS) resource for another UE scheduled in a second subband different from the first subband (see Figure 1 and paragraph 32; transmitting an indicator/(scheduling information indicates) of a scheduled/scheduled downlink modulation reference signal (DMRS)/DMRS resource for another UE/(second terminal device 120) scheduled/scheduling in a second subband/(different sub-carriers) different/different from the first subband/sub-carriers).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmitting an indicator of a scheduled downlink modulation reference signal (DMRS) resource for another UE scheduled in a second subband “different from the first subband as taught by Su in the system of Nam to provide a method for multiple input multiple output (MIMO) communications and a corresponding terminal device and network device (see page 1, paragraph 3 of Su).
Regarding Claim 17, Nam discloses the method, wherein the DMRS resource for another UE is scheduled in the second subband in a second beam direction (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; and wherein the DMRS/DMRS sent /receives from the base station/(eNB 100) to another UE/UE is scheduled/(orthogonally multiplexed) within the second subband/(specific suband PRB) and the second beam direction/precoding vectors).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Su and further in view of Yeo.

Regarding Claim 18, Although the combination of Nam and Su discloses the method as set forth above,
The combination of Nam and Su does not explicitly disclose “wherein the report comprises an interference measured on the second subband and a measurement of the DMRS transmitted on the scheduled DMRS resources for another UE, the method further comprising determining an inter-cell interference for the UE on the second subband based on the interference and the measurement of the DMRS”.
However, Yeo discloses the method, wherein the report comprises an interference measured on the second subband and a measurement of the DMRS transmitted on the scheduled DMRS resources for another UE (see paragraphs 316-317; wherein the report/report comprises an interference/interference measured/measurement on the second subband/(subband RS) and a measurement/measurement of the DMRS/DMRS transmitted/transmitted on the scheduled DMRS resources/subband for another UE/UE), the method further comprising determining an inter-cell interference for the UE on the second subband based on the interference and the measurement of the DMRS (see paragraphs 316-317; the method further comprising determining an inter-cell interference/(interference estimation through multiple cells) for the UE/UE on the second subband/(subband RS) based on the interference/interference and the measurement/measurement of the DMRS/DMRS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the report comprises an interference measured on the second subband and a measurement of the DMRS transmitted on the scheduled DMRS resources for another UE, the method further comprising determining an inter-cell interference for the UE on the second subband based on the interference and the measurement of the DMRS” as taught by Yeo in the combined system of Nam and Su to provide a method for a terminal to perform uplink transmission even without scheduling in an uplink transmission grant from a base station (see page 1, paragraph 8, lines 5-7 of Yeo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al (US 2020/0067612 A1) discloses Interference Measurement Method and Device.  Specifically, see Figure 3, step 220 and paragraphs 86-88.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469